United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3494
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

          Samuel Kills Crow Indian, also known as Samuel High Hawk

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Rapid City
                                   ____________

                             Submitted: June 22, 2018
                               Filed: June 28, 2018
                                  [Unpublished]
                                  ____________

Before SHEPHERD, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      Samuel Kills Crow Indian directly appeals the district court’s1 judgment
entered upon a jury verdict finding him guilty of assault. His counsel has moved to

      1
       The Honorable Jeffrey L. Viken, Chief Judge, United States District Court for
the District of South Dakota.
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging a jury instruction and the reasonableness of the sentence. In a pro se
brief, Kills Crow Indian raises a speedy trial argument, challenges the veracity and
reliability of witness testimony, and asserts that he received ineffective assistance of
counsel.

       To begin, we decline to consider Kills Crow Indian’s ineffective-assistance
claim on direct appeal. See United States v. Ramirez-Hernandez, 449 F.3d 824,
826-27 (8th Cir. 2006) (ineffective-assistance claims are usually best litigated in
collateral proceedings, where record can be properly developed). With regard to Kills
Crow Indian’s speedy-trial claim, we conclude that his consent was not required to
continue his trial date, given the district court’s finding that the ends of justice served
by continuing the case upon his counsel’s request outweighed the best interests of the
public and Kills Crow Indian in a speedy trial. See United States v. Herbst, 666 F.3d
504, 509-10 (8th Cir. 2012) (de novo standard of review).

       As to Kills Crow Indian’s witness-credibility assertions, we do not evaluate the
credibility of witnesses or the weight to be given their testimony, because credibility
determinations are uniquely within the province of the trier of fact and are entitled to
deference. See United States v. Spight, 817 F.3d 1099, 1102 (8th Cir. 2016); United
States v. Bassett, 762 F.3d 681, 684 (8th Cir. 2014) (evidentiary conflicts are resolved
in government’s favor, and all reasonable inferences that support jury’s verdict are
accepted). Further, we conclude that the district court did not abuse its discretion in
giving the challenged jury instruction. See United States v. El-Alamin, 574 F.3d 915,
927 (8th Cir. 2009) (standard of review).

      In addition, we conclude that the district court did not impose a substantively
unreasonable sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (discussing appellate review of sentencing decisions); see also
United States v. Callaway, 762 F.3d 754, 760 (8th Cir. 2014) (on appeal,

                                           -2-
within-Guidelines-range sentence may be presumed reasonable). Finally, we have
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no nonfrivolous issues for appeal. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




                                      -3-